             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 1 of 17




 1   DAN SIEGEL, SBN 056400
     EMILYROSE JOHNS, SBN 294319
 2   SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com;
 6   emilyrose@siegelyee.com

 7   Attorneys for Plaintiffs
     SARU JAYARAMAN, STEPHEN YOUNG,
 8   MARTIN BOYDEN, ZACH NORRIS,
 9   DEIRDRE SNYDER, MIKE LOUDEN,
     AMY HARUYAMA, and ERIC PETTENGILL
10
11                         UNITED STATES DISTRICT COURT
12
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14   SARU JAYARAMAN, STEPHEN YOUNG,           )   Case No. 3:20-cv-00685-VC
     MARTIN BOYDEN, ZACH NORRIS,              )
15
     DEIRDRE SNYDER, MIKE LOUDEN,             )   SECOND AMENDED COMPLAINT
16   AMY HARUYAMA, and ERIC                   )   FOR DAMAGES AND INJUNCTIVE
     PETTENGILL,                              )   RELIEF
17                                            )
                 Plaintiffs,                  )   Jury Trial Demanded
18
                                              )
19         vs.                                )
                                              )
20   OAKLAND UNIFIED SCHOOL DISTRICT;         )
     JEFF GODOWN, POLICE CHIEF;               )
21
     DONALD PERRIER, POLICE SERGEANT;         )
22   JOJO MERCADO, PETER PHAM, JAMES          )
     FORTUNE, RONEIL SINGH, and JABARI        )
23   SCOTT,                                   )
                                              )
24
                 Defendants.                  )
25
           Plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH
26
     NORRIS, DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC
27
     PETTENGILL complain against defendants OAKLAND UNIFIED SCHOOL DISTRICT,
28



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 1
                 Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 2 of 17




 1   JEFF GODOWN, DONALD PERRIER, JOJO MERCADO, PETER PHAM, JAMES
 2   FORTUNE, RONEIL SINGH, and JABARI SCOTT as follows:
 3                                 PRELIMINARY STATEMENT
 4          1.       Plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN,
 5   ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC
 6   PETTENGILL are parents and educators of students in the Oakland Unified School
 7   District (“OUSD”).
 8          2.       On October 23, 2019, they attended an OUSD Board of Education
 9   meeting to contest a plan to close several Oakland public schools in favor of privately
10   funded charter schools, reducing the amount of non-corporate public school options for
11   Oakland’s youth.
12          3.       Plaintiffs and others had expressed disapproval of the plan at previous
13   meetings, but their concerns went unaddressed by the Board of Education. Parents and
14   educators concerned about school closures believed that the Board was not being
15   transparent about the school closure plans and conducted meetings without regard to
16   parent and educator voices.
17          4.       Frustrated by months of inaction by a Board that was not listening to their
18   concerns, parents and educators, including plaintiffs, attended the meeting on October
19   23, 2019, and engaged in peaceful civil disobedience.
20          5.       Members of the OUSD Police Department and School Security Officers
21   unjustly arrested plaintiffs for retaliatory reasons, used excessive force against plaintiffs
22   in front of elementary school children in attendance, and physically injured plaintiffs.
23                                 JURISDICTION AND VENUE
24          6.       This Court has jurisdiction over plaintiffs’ claims pursuant to 28 U.S.C. §

25   1331 (claims arising under the U.S. Constitution) and § 1343(a)(3) (claims brought to

26   redress deprivations, under color of state authority, of rights, privileges, and

27   immunities secured by the U.S. Constitution), and 42 U.S.C. § 1983.

28          7.       The state law claims in this action are so related to the claims in the action
     within the original jurisdiction of this Court that they form part of the same case or


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 2
                 Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 3 of 17




 1   controversy under Article III of the United States Constitution. The Court's jurisdiction
 2   over these claims is invoked under 28 U.S.C. § 1367.
 3          8.       Venue is proper in the United States District Court for the Northern
 4   District of California pursuant to 28 U.S.C. § 1391(b)(1) because the defendants are
 5   located in the Northern District of California and § 1391(b)(2) because all of the acts
 6   and/or omissions complained of herein occurred within the Northern District of
 7   California.
 8                                            PARTIES
 9          9.       At all times relevant hereto, SARU JAYARAMAN was a parent of children

10   enrolled in an Oakland public school run by OUSD.

11          10.      At all times relevant hereto, STEPHEN YOUNG was a parent of children

12   enrolled in an Oakland public school run by OUSD.

13          11.      At all times relevant hereto, MARTIN BOYDEN was a parent of children

14   enrolled in an Oakland public school run by OUSD.

15          12.      At all times relevant hereto, ZACH NORRIS was a parent of children

16   enrolled in an Oakland public school run by OUSD.

17          13.      At all times relevant hereto, DEIRDRE SNYDER was a retired educator

18   previously employed by OUSD.

19          14.      At all times relevant hereto, MIKE LOUDEN was a parent of children

20   enrolled in an Oakland public school run by OUSD.

21          15.      At all times relevant hereto, AMY HARUYAMA was an educator employed

22   by OUSD.

23          16.      At all times relevant hereto, ERIC PETTENGILL was an educator

24   employed by OUSD.

25          17.      At all times relevant hereto, defendant OAKLAND UNIFIED SCHOOL

26   DISTRICT is and was a public entity and public school district. OUSD was created

27   under the laws of the State of California. OUSD receives federal funding and is subject

28   to the control of its elected school board.




     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 3
              Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 4 of 17




 1          18.     At all times relevant hereto, defendant JEFF GODOWN was the Chief of
 2   Police for the Oakland Unified School District Police Department and was acting in the
 3   course and scope of his employment by OUSD. Chief GODOWN is sued in his personal
 4   and official capacities.
 5          19.     At all times relevant hereto, defendant DONALD PERRIER was a
 6   Sergeant for the Oakland Unified School District Police Department and its second
 7   highest ranking member and was acting in the course and scope of his employment by
 8   OUSD. Sergeant PERRIER is sued in his personal and official capacities.
 9          20.     At all times relevant hereto, defendant JOJO MERCADO was an Officer
10   for the Oakland Unified School District Police Department and was acting in the course
11   and scope of his employment by OUSD. Officer MERCADO is sued in his personal and
12   official capacities.
13          21.     At all times relevant hereto, defendant PETER PHAM was an Officer for
14   the Oakland Unified School District Police Department and was acting in the course
15   and scope of his employment by OUSD. Officer PHAM is sued in his personal and
16   official capacities.
17          22.     At all times relevant hereto, defendant JAMES FORTUNE was an Officer
18   for the Oakland Unified School District Police Department and was acting in the course
19   and scope of his employment by OUSD. Officer FORTUNE is sued in his personal and
20   official capacities.
21          23.     At all times relevant hereto, defendant RONEIL SINGH was an Officer for
22   the Oakland Unified School District Police Department and was acting in the course
23   and scope of his employment by OUSD. Officer SINGH is sued in his personal and
24   official capacities.
25          24.     At all times relevant hereto, defendant JABARI SCOTT was a School
26   Security Officer for the Oakland Unified School District and was acting in the course
27   and scope of his employment by OUSD. School Security Officer SCOTT is sued in his
28   personal and official capacities.



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 4
              Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 5 of 17




 1                                   STATEMENT OF FACTS
 2          25.    For approximately 25 years, OUSD has been closing public schools on a
 3   regular basis, reducing the opportunities for students enrolled in Oakland public
 4   schools to receive a free, locally accessible, public education. OUSD’s school closures
 5   have caused students considerable trauma and sparked concern that the Board was
 6   targeting diverse schools with high property values for closure.
 7          26.    Parents of students and educators, including plaintiffs, spoke out against
 8   the Board’s plan and requested a true community dialogue around the purported
 9   reasoning for the plan. The Board refused and proceeded with the closures over the
10   objections of parents and educators.
11          27.    On October 23, 2019, the School Board held a noticed meeting to discuss
12   school closures. OUSD arranged for members of its Police Department including Chief
13   JEFF GODOWN and Sergeant DONALD PERRIER to set up metal barriers around the
14   speaker’s podium to separate the stage and dais from the auditorium, restricting the
15   movement of meeting participants. Chief GODOWN, Sergeant PERRIER, Officers
16   JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and School
17   Security Officer JABARI SCOTT stood between the metal barriers and the dais where
18   the members of the Board of Education sat.
19          28.    Chief GODOWN and OUSD planned and arranged for numerous
20   members of the OUSD police department to be present, and Chief GODOWN and
21   Sergeant PERRIER directed the actions of their subordinate officers with respect to
22   each of the allegations set forth herein.
23          29.    Standing next to a speaker at the podium, plaintiff SARU JAYARAMAN
24   led a chant and attempted to display a banner from the steps of the dais, which was
25   blocked by the metal barriers. Plaintiff ZACH NORRIS attempted to stand in solidarity
26   on the same steps. Plaintiffs STEPHEN YOUNG, MARTIN BOYDEN, DEIRDRE
27   SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC PETTENGILL were
28   positioned near the metal barriers on either side of the podium and chanted.



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 5
              Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 6 of 17




 1          30.    As their peaceful civil disobedience began, Chief GODOWN, Sergeant
 2   PERRIER, Officers JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL
 3   SINGH, and School Security Officer JABARI SCOTT attacked the parents and
 4   educators. Their violent actions occurred in front of dozens of elementary school
 5   children who had attended the meeting with their parents.
 6          31.    Defendant School Security Officer SCOTT grabbed Ms. JAYARAMAN’s
 7   arm and knocked her off balance. Defendant Officer PHAM then grabbed onto MS.
 8   JAYARAMAN, who is five foot, two inches tall and weighs 113 pounds, and with the
 9   assistance of School Security Officer Daryl Moore, pinned her to the ground and
10   arrested her. They bent or hit her left knee, pushed their knees into her back, and
11   wrenched her shoulder. Defendant Officer PHAM and defendant Officer SINGH
12   grabbed MS. JAYARAMAN by either arm and carried her for a short distance, before
13   dropping her on her knees and then picking her back up and carrying her away. As a
14   result of the defendants’ actions, MS. JAYARAMAN suffered a torn anterior cruciate
15   ligament, sprained medial collateral ligament, damage to her meniscus and bone
16   cartilage in her right knee, and needless pain and emotional distress. Her children
17   witnessed her attack and arrest. She required surgery for the injury to her knee.
18          32.    MR. NORRIS was standing peacefully with his eyes closed in an act of
19   solidarity. Defendant Officer MERCADO took him to the ground and arrested him. MR.
20   NORRIS suffered unnecessary pain and emotional distress from defendants’ actions.
21          33.    Officers lined the metal barriers and began swinging their batons
22   violently. They shoved the metal barriers and thrust them into the crowd.
23          34.    Mr. YOUNG stood peacefully to the side of the line of barriers when the
24   officers began swinging their batons and shoving the barriers. Suddenly, School Security
25   Officer SCOTT grabbed him and arrested him. Despite his standing peacefully and his
26   compliance with his arrest, School Security Officer SCOTT used unnecessary pain
27   compliance on him during his arrest. MR. YOUNG suffered needless pain and emotional
28   distress due to the actions of defendants.



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 6
              Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 7 of 17




 1          35.    Several officers attacked MR. LOUDEN with a metal barrier. MR.
 2   LOUDEN was on the auditorium side of the barriers and was dragged by defendant
 3   Sergeant PERRIER and School Security Officers towards the stage. In the process, one
 4   of his legs became stuck in a metal barrier. Despite his peaceful actions, Sergeant
 5   PERRIER used pain compliance on Mr. LOUDEN, and he and the School Security
 6   Officers pulled at him and wrenched his body while Mr. LOUDEN’s leg was obviously
 7   trapped in the metal barrier. At the same time, defendant Chief GODOWN raised and
 8   tugged at the metal barrier while Mr. LOUDEN’s leg was trapped, preventing him from
 9   regaining his balance and causing him pain. Defendant Officer FORTUNE arrested
10   him. MR. LOUDEN suffered needless pain and emotional distress. He was bruised and
11   lost sensation in his extremities due to defendants’ violent dragging and arrest tactics.
12          36.    MR. BOYDEN, who was peacefully chanting near the podium, was rushed
13   by defendants Officer FORTUNE and Officer SINGH and arrested. Although he verbally
14   and physically expressed his compliance with the officers, he was unnecessarily thrown
15   to the ground and arrested by defendants Officer FORTUNE and Officer SINGH. MR.
16   BOYDEN suffered needless pain and emotional distress due to the actions of
17   defendants.
18          37.    MS. SNYDER was also by the podium on the auditorium side of the
19   barrier. Defendant Officer FORTUNE violently shoved her into individuals standing
20   behind her. When she did not fall to the ground, defendant Officer FORTUNE dragged
21   her across the barriers and, with the assistance of defendant Officer SINGH, arrested
22   her. MS. SNYDER was bruised and suffered muscle strain due to defendants’ actions.
23   She was subject to needless pain and emotional distress.
24          38.    MS. HARUYAMA was standing on the auditorium side of the barrier.
25   Sergeant PERRIER violently and deliberately used his baton to shove MS.
26   HARUYAMA, knocking her to the ground. MS. HARUYAMA was bruised and suffered
27   from whiplash from falling due to the violence of Sergeant PERRIER’S strike. She was
28   subject to needless pain and emotional distress.



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 7
              Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 8 of 17




 1          39.    MR. PETTENGILL was standing on the auditorium side of the barrier.
 2   When he saw MR. LOUDEN with his leg stuck in the barrier, he attempted to free MR.
 3   LOUDIN’S leg. Chief GODOWN shoved MR. PETTENGILL and dropped the metal
 4   barrier on his foot. MR. PETTENGILL suffered unnecessary pain and emotional
 5   distress from defendants’ actions.
 6          40.    Chief GODOWN and Sergeant PERRIER personally participated in the
 7   acts of violence against the peaceful protestors and promoted the actions of their
 8   subordinate officers by observing their actions and failing to intervene and correct their
 9   behavior.
10          41.    On November 13, 2019, following this incident, the Board of Education
11   scheduled a public meeting to again discuss the school closures. When parents and
12   educators including plaintiffs began expressing their dismay at the Board’s plan to close
13   schools, the Board cut the microphone on the podium so that the parents and educators
14   could not be heard and denied them participation in the public meeting.
15          42.    The Alameda County District Attorney declined to charge SARU
16   JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE
17   SNYDER, and MIKE LOUDEN with any public offense.
18                    EXHAUSTION OF ADMINISTRATIVE RELIEF
19          43.    On November 22, 2019, Plaintiffs SARU JAYARAMAN, STEPHEN
20   YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN,
21   AMY HARUYAMA, and ERIC PETTENGILL presented their claim pursuant to
22   California Government Code §§ 910, et seq. to the OUSD.
23          44.    On December 27, 2019, the OUSD rejected their claim.
24                                FIRST CLAIM FOR RELIEF
25    RETALIATION AGAINST PROTECTED ACTIVITY IN VIOLATION OF THE
                                      FIRST AMENDMENT
26     (By all plaintiffs against defendants JEFF GODOWN, DONALD PERRIER, JOJO
        MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI
27                                           SCOTT.)
28                                     (42 U.S.C. § 1983)
            45.    Plaintiffs incorporate by reference paragraphs 1 through 44 above as


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 8
                Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 9 of 17




 1   though fully set forth herein.
 2          46.     By virtue of the foregoing, plaintiffs were engaged in constitutionally
 3   protected activity when defendants JEFF GODOWN, DONALD PERRIER, JOJO
 4   MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT
 5   violently attacked them. By verbally protesting the School Board’s actions, plaintiffs
 6   exercised their First Amendment rights to freedom of speech, freedom to assemble, and
 7   freedom of association.
 8          47.     The assault on plaintiffs SARU JAYARAMAN, STEPHEN YOUNG,
 9   MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN, AMY
10
     HARUYAMA, and ERIC PETTENGILL and the arrests of plaintiffs SARU
11
     JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE
12
     SNYDER, and MIKE LOUDEN was motivated by plaintiffs’ constitutionally protected
13
     protest.
14
            48.     The actions of defendants JEFF GODOWN, DONALD PERRIER, JOJO
15
     MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT
16
     were committed with the intent to chill and interfere with plaintiffs’ constitutionally
17
     protected rights to speech, assembly, and association in violation of the First
18
     Amendment of the Constitution of the United States.
19
            49.     Ms. JAYARAMAN brings this claim for relief against PETER PHAM,
20
     RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against
21
     JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.
22
     SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.
23
     Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
24
25   and JAMES FORTUNE. Ms. HARUYAMA brings this claim for relief against DONALD

26   PERRIER. Mr. PETTENGILL brings this claim for relief against JEFF GODOWN.

27   ///
     ///
28   ///



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 9
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 10 of 17




 1                               SECOND CLAIM FOR RELIEF
            USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
 2                                        AMENDMENT
 3      (By all plaintiffs against defendants JEFF GODOWN, DONALD PERRIER, JOJO
         MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI
 4                                            SCOTT.)
                                        (42 U.S.C. § 1983)
 5
            50.    Plaintiffs incorporate by reference paragraphs 1 through 49 above as
 6
     though fully set forth herein.
 7
            51.    By virtue of the foregoing, defendants JEFF GODOWN, DONALD
 8
     PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH,
 9
     and JABARI SCOTT acted under color of law when they violently assaulted plaintiffs
10
     SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS,
11
     DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC PETTENGILL and
12
     detained and arrested plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN
13
     BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN without lawful
14
15   justification, depriving plaintiffs of their right under the Fourth Amendment to the

16   United States Constitution to be free of unreasonable seizure of their person by use of

17   excessive force.

18          52.    Ms. JAYARAMAN brings this claim for relief against PETER PHAM,

19   RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against

20   JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.

21   SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.

22   Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
23   and JAMES FORTUNE. Ms. HARUYAMA brings this claim for relief against DONALD
24   PERRIER. Mr. PETTENGILL brings this claim for relief against JEFF GODOWN.
25                                THIRD CLAIM FOR RELIEF
                                    FAILURE TO INTERVENE
26
         (By all plaintiffs against defendants JEFF GODOWN and DONALD PERRIER.)
27                                      (43 U.S.C. § 1983)
            53.    Plaintiffs incorporate by reference paragraphs 1 through 52 above as
28
     though fully set forth herein.


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 10
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 11 of 17




 1          54.    By virtue of the foregoing, defendants JEFF GODOWN and DONALD
 2   PERRIER are the highest ranking officers in the OUSD Police Department.
 3          55.    Defendants JEFF GODOWN and DONALD PERRIER witnessed their
 4   subordinates using unlawful and excessive force against plaintiffs and others and failed
 5   to intervene to halt the officers’ unlawful conduct.
 6          56.    Defendants JEFF GODOWN and DONALD PERRIER also participated
 7   personally in the violations of the constitutional rights of plaintiffs.
 8          57.    Their actions and inactions amounted to authorization of their
 9   subordinates’ unlawful conduct, which caused plaintiffs’ injuries.
10
                               FOURTH CLAIM FOR RELIEF
11                        VIOLATION OF CALIFORNIA BANE ACT
                             (By all plaintiffs against all defendants.)
12                                 (California Civil Code § 52.1)
13          58.    Plaintiffs incorporate by reference paragraphs 1 through 57 above as

14   though fully set forth herein.
15          59.    By virtue of the foregoing, defendants OAKLAND UNIFIED SCHOOL
16   DISTRICT, JEFF GODOWN, DONALD PERRIER, JOJO MERCADO, PETER PHAM,
17   JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT, interfered by threats,
18   intimidation, or coercion with the rights of SARU JAYARAMAN, STEPHEN YOUNG,
19   MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN, AMY
20   HARUYAMA, and ERIC PETTENGILL secured by the Constitution of the United States
21   and the Constitution of the State of California.
22          60.    By virtue of the foregoing, all defendants acted with malice and
23
     oppression and the intent to deprive and did deprive SARU JAYARAMAN, STEPHEN
24
     YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN,
25
     AMY HARUYAMA, and ERIC PETTENGILL of their rights to be free from detention
26
     using excessive force.
27
            61.    Ms. JAYARAMAN brings this claim for relief against PETER PHAM,
28
     RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 11
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 12 of 17




 1   JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.
 2   SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.
 3   Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
 4   and JAMES FORTUNE. Ms. HARUYAMA brings this claim for relief against DONALD
 5   PERRIER. Mr. PETTENGILL brings this claim for relief against JEFF GODOWN. All
 6   plaintiffs bring this claim for relief against defendant OUSD.
 7                             FIFTH CLAIM FOR RELIEF
 8                      FALSE ARREST & FALSE IMPRISONMENT
       (By plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH
 9     NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN against defendants OAKLAND
          UNIFIED SCHOOL DISTRICT, JEFF GODOWN, DONALD PERRIER, JOJO
10       MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI
11                                         SCOTT.)
                             (Cal. Gov’t Code §§ 815.2 and 820.4)
12          62.    Plaintiffs incorporate by reference paragraphs 1 through 60 above as
13
     though fully set forth herein.
14
            63.    By virtue of the foregoing, defendants JEFF GODOWN, DONALD
15
     PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH,
16
     and JABARI SCOTT arrested and imprisoned plaintiffs SARU JAYARAMAN,
17
     STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, and
18
     MIKE LOUDEN without a warrant and without reasonable or probable cause to believe
19
     that they committed a crime.
20
            64.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
21
     DISTRICT learned that defendants JEFF GODOWN, DONALD PERRIER, JOJO
22
     MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT
23
     unlawfully arrested plaintiffs and approved such conduct.
24
            65.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
25
     DISTRICT is liable under California Government Code section 815.2 for the acts of its
26
     employees, defendants JEFF GODOWN, DONALD PERRIER, JOJO MERCADO,
27
     PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT, each of
28
     whom acted within the course and scope of his employment.


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 12
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 13 of 17




 1          66.    Plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN,
 2   ZACH NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN were harmed by the conduct
 3   of defendants JEFF GODOWN, DONALD PERRIER, JOJO MERCADO, PETER PHAM,
 4   JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT.
 5          67.    Ms. JAYARAMAN brings this claim for relief against PETER PHAM,
 6   RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against
 7   JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.
 8   SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.
 9   Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
10
     and JAMES FORTUNE. Plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN
11
     BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN bring this claim
12
     for relief against defendant OUSD.
13
                                 SIXTH CLAIM FOR RELIEF
14                            BATTERY BY A POLICE OFFICER
                               (By plaintiffs against all defendants.)
15                                   (Cal. Gov’t Code § 815.2)
16          68.    Plaintiffs incorporate by reference paragraphs 1 through 67 above as
17   though fully set forth herein.
18          69.    By virtue of the foregoing, defendants JEFF GODOWN, DONALD
19   PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH,
20   and JABARI SCOTT intentionally subjected plaintiffs SARU JAYARAMAN, STEPHEN
21   YOUNG, MARTIN BOYDEN, ZACH NORRIS, DEIRDRE SNYDER, MIKE LOUDEN,
22   AMY HARUYAMA, and ERIC PETTENGILL to harmful or offensive contact through
23
     the use of unreasonable force.
24
            70.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
25
     DISTRICT learned that defendants JEFF GODOWN, DONALD PERRIER, JOJO
26
     MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT
27
     intentionally subjected plaintiffs to the use of unreasonable force and approved such
28
     conduct.


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 13
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 14 of 17




 1          71.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
 2   DISTRICT is liable under California Government Code section 815.2 for the acts of its
 3   employees, defendants JEFF GODOWN, DONALD PERRIER, JOJO MERCADO,
 4   PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT, all of whom
 5   acted within the course and scope of their employment.
 6          72.    Ms. JAYARAMAN brings this claim for relief against PETER PHAM,
 7   RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against
 8   JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.
 9   SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.
10
     Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
11
     and JAMES FORTUNE. Ms. HARUYAMA brings this claim for relief against DONALD
12
     PERRIER. Mr. PETTENGILL brings this claim for relief against JEFF GODOWN. All
13
     plaintiffs bring this claim for relief against defendant OUSD.
14
                                SEVENTH CLAIM FOR RELIEF
15                                         NEGLIGENCE
                              (By all plaintiffs against all defendants.)
16                                    (Cal. Gov’t Code § 815.2)
17          73.    Plaintiffs incorporate by reference paragraphs 1 through 72 above as
18   though fully set forth herein.
19          74.    By virtue of the foregoing, defendants JEFF GODOWN, DONALD
20   PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH,
21   and JABARI SCOTT breached their duty to not use excessive force against plaintiffs
22   SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS,
23
     DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC PETTENGILL,
24
     and this breach was the proximate cause for their harm.
25
            75.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
26
     DISTRICT learned defendants JEFF GODOWN, DONALD PERRIER, JOJO
27
     MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT
28
     breached their duty to not use excessive force against plaintiffs and approved such


     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 14
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 15 of 17




 1   conduct.
 2          76.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
 3   DISTRICT is liable under California Government Code section 815.2 for the acts of its
 4   employees, defendants JEFF GODOWN, DONALD PERRIER, JOJO MERCADO,
 5   PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT, each of
 6   whom acted within the course and scope of his employment.
 7          77.    By virtue of the foregoing, defendant OAKLAND UNIFIED SCHOOL
 8   DISTRICT failed to use reasonable care in the training and supervision of defendants
 9   JEFF GODOWN, DONALD PERRIER, JOJO MERCADO, PETER PHAM, JAMES
10
     FORTUNE, RONEIL SINGH, and JABARI SCOTT.
11
            78.    Ms. JAYARAMAN brings this claim for relief against PETER PHAM,
12
     RONEIL SINGH, and JABARI SCOTT. Mr. YOUNG brings this claim for relief against
13
     JABARI SCOTT. Mr. NORRIS brings this claim for relief against JOJO MERCADO. Ms.
14
     SNYDER brings this claim for relief against JAMES FORTUNE and RONEIL SINGH.
15
     Mr. LOUDEN brings this claim for relief against JEFF GODOWN, DONALD PERRIER
16
     and JAMES FORTUNE. Ms. HARUYAMA brings this claim for relief against DONALD
17
     PERRIER. Mr. PETTENGILL brings this claim for relief against JEFF GODOWN. All
18
     plaintiffs bring this claim for relief against defendant OUSD.
19
                                  EIGHTH CLAIM FOR RELIEF
20                 NEGLIGENT HIRING, TRAINING and SUPERVISION
21    (By all plaintiffs against defendants OAKLAND UNIFIED SCHOOL DISTRICT, JEFF
                                GODOWN and DONALD PERRIER.)
22                          (Cal. Gov’t Code §§ 815.2, 820(a), and 820.8)
23          79.    Plaintiffs incorporate by reference paragraphs 1 through 78 above as

24   though fully set forth herein.

25          80.    By virtue of the foregoing, defendants OAKLAND UNIFIED SCHOOL

26   DISTRICT, JEFF GODOWN and DONALD PERRIER negligently hired, trained and

27   supervised JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH,
28   and JABARI SCOTT, who used unlawful force against plaintiffs and unlawfully arrested



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 15
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 16 of 17




 1   plaintiffs SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH
 2   NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN.
 3          81.    Further, defendants JEFF GODOWN and DONALD PERRIER witnessed
 4   their subordinates’ unlawful acts against plaintiffs and allowed them to continue. Their
 5   actions as participants in the use of force against plaintiffs encouraged their
 6   subordinates’ unlawful actions.
 7          82.    The actions and inactions of defendants OAKLAND UNIFIED SCHOOL
 8   DISTRICT, JEFF GODOWN and DONALD PERRIER with respect to hiring, training,
 9   and supervision were a substantial factor in plaintiffs’ harm.
10
            83.    Defendants JEFF GODOWN and DONALD PERRIER are liable for all
11
     injuries caused by their negligent hiring, training, and supervision of their subordinate
12
     officers to the same extent as a private person pursuant to California Government Code
13
     sections 820(a) and 820.8.
14
            84.    Defendant OAKLAND UNIFIED SCHOOL DISTRICT is liable for all
15
     injuries caused by it and its employees negligent hiring, training, and supervision
16
     pursuant to California Government Code section 815.2.
17
                                            DAMAGES
18
            85.    As a result of the actions of defendants, plaintiffs have been injured and
19
     have suffered damages as follows:
20
                   a.     They have been physically, mentally, emotionally, and financially
21
     injured and damaged as a proximate result of the wrongful actions of the public
22
     employees named above, and others;
23
                   b.     They have incurred costs for medical bills and related expenses;
24
25                 c.     They have incurred damages for lost compensation.

26                                   PUNITIVE DAMAGES

27          86.    In taking the actions alleged above, defendants JEFF GODOWN,

28   DONALD PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL




     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 16
             Case 3:20-cv-00685-VC Document 39 Filed 05/08/20 Page 17 of 17




 1   SINGH, and JABARI SCOTT, intentionally engaged in conduct to harm plaintiffs and to
 2   deprive them of their constitutional rights. Their conduct was malicious, oppressive,
 3   and in reckless disregard of the rights of plaintiffs. Accordingly, plaintiffs are entitled to
 4   punitive damages against defendants JEFF GODOWN, DONALD PERRIER, JOJO
 5   MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and JABARI SCOTT.
 6          WHEREFORE, plaintiffs request that this Court grant them relief as follows:
 7          (1) General damages, in an amount to be determined;
 8          (2) Special damages, in an amount to be determined;
 9          (3) Punitive damages, in an amount to be determined;
10
            (4) Reasonable attorney’s fees under 42 U.S.C. § 1988;
11
            (5) Injunctive relief;
12
            (6) Costs of suit; and
13
            (7) Such other and further relief as the Court may deem proper.
14
                                 DEMAND FOR TRIAL BY JURY
15
            Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
16
     Rules of Civil Procedure.
17
18
            Dated: May 7, 2020
19
                                                SIEGEL, YEE, BRUNNER & MEHTA
20
21
                                                By_/s/EmilyRose Johns_____
22                                                EmilyRose Johns
23                                              Attorneys for Plaintiffs
                                                SARU JAYARAMAN, STEPHEN YOUNG,
24
                                                MARTIN BOYDEN, ZACH NORRIS,
25                                              DEIRDRE SNYDER, MIKE LOUDEN,
                                                AMY HARUYAMA, and ERIC PETTENGILL
26
27
28



     Jayaraman v. OUSD, No. 3:20-cv-00685-VC
     Second Amended Complaint for Damages and Injunctive Relief - 17
